AUBTXN.   TEXAS,      7871111
                              April 18, 1966

Honorable Robert S. Cslvert             Opinion No. c- 662
Comptroller of Public Accounts
Austin, Texas                           Re:     Whether inheritance
                                                tax is due the State
                                                where deceased Veteran's
                                                estate passed to the
                                                United States pursuant to
                                                Section 5220, Title 38,
Dear Mr. Calvert:                               U.S.C.A.
     We quote the following excerpt from a letter furnished
us in connection with your request for an opinion of this
office on the above captioned mxtter.
     "The above named decedent died Intestate in the
      Veteran's Administration Hospital at IMCinney,
      Texas, on the 9th d8y of August, 1964' He left
      no kin capable of inheriting his property so far
      as we have been able to ascertain.
     "The estate of the veteran coneists of personal
      property, as shown by the adminietratorfs account
      for final settlement, of the gross amount of
      $3,995.12, out of which the costs of administra-
      tion, including attorneys' fees, will have to be
      paid.
     "The Veterqns Administration and the United States
      Attorney filed an applicatiou in the probate court
      to have the funda belonging to the estate of the
      decedentescheated to the United States and awarded
      to It under the provisions of Section 522OA of
      Title 38, U.S.C.A. . . .
     "Tb?Court found that the decedent died Intestate
      8nd left no heire capable of inheriting his estate.
     I,. . .
     I,. . .




                                       -3198-
I,
     .   .   .



"I represent the administrator of the estate of
 the decedent and I uould like your opinion 88
 to whether .     any Inheritance Taxes will be
 due the State'oi Texas out of the funds to be
 paid to the United States 8s directed by the
 Probate Court.
 . . .n
I,

Section 5220 reads 8s follows:
"85220. Vesting of property left by decedents
 (8) Whenever any veteran (admitted 8s 8 veteran)
 shall die while a member or patient in any facility,
 or any hospital while being furnished aare or
 treatment therein by the Veterans' Administration,
 and sh811 not leave Surviving him any spouse, next
 of kin, or heirs entitled, under the laws of his
 domicile, to his ~personal property as to which he
 dies intestate, all such property, including
 money and chose8 in action, owned by him at the
 time of death and not disposed of by will or
 otherwise, Shall immediately vest in and become
 the property of the United States 8s trustee for
 the sole use and benefit of the General Post E'und
 (Hereafter in this subchapter referred to 88 the
 'Pund'), 8 trust fund prescribedby section 7256(a)
 (45) of title 31.
"(b) The provisions of subsection (8) are conditions
 precedent to the initial, and also to the further
 furnishing of care or treatment by the Veteran's
 Administr8tiOn in 8 facility or hospital. The
 acceptance and the continued acceptance of care
 or treatment by any veteran.,(admitted,
                                       8s 8 veteran
 to 8 Veterans' Administration facility or hospital)
 shall constitute an acceptance of the provisions
 and conditions of this subchapter 8nd have the
 effect of an sssignment, effective at his death,
 of such assets in accordance with and subject to
 the provisions of this subchapter and regulations
 issued In accordance with this subchsgter. Pub.L.
 85-857, Sept. 2, 1958, 72 Stat. 1259.




                         -3199-
       In U. S. v. Oregon, 366 U.S. 643 (1961), the Supreme Court
held th8% this Statute   8UtOm8tiC8lly VeStS the United State8 with
title to the estate of any veteran who dies intestste and without
heirs'while a patient or member of any Veteran's Administration
facility; and It is not necessary that such veteran shall have
entered into a contract with the United States providing for
such disposition of his estate. The Court further held that this
statute   was within the power of Congress and was not in violation
of the Tenth Amendment to the Constitution of the United States.
     The transfers which were subject to Inheritance taxes at
the decedent's death are enumerated in Article 14.01, Title 122A,
Taxation-General, 20A, V.A,T.S. This transfer, effectuated by
federal statute, is not included in the taxable transfers. You
are therefore &vised that no inheritance tax is due the State
of Texas from this estate.
                         SUMMARY
                         -------
               No inheritance tax is due the Stste
               where, at Veteran's death, property
               vested in the United States pursuant
               to the Provisions of Section 5220 of
               Title 38, U.S.C.A.
                                   Yours very truly,
                                   WAGGONER CARR
                                   Attorney General


                                   Byfl&~&$$~                did
                                      Marietta McGregor   egne
MMcGP:cf                              Assistant
APPROVED:
OPINION COMMITTEE
W. 0. Shultz, Chairman
F. C, Jack Goodman
W. E. Allen
John F. Pettit
Alan Minter
APPROVED FOR TRE ATTORNEY GEXERAL
By: T, B. Wright




                                   -3200-